Van Hoesen, J.
The papers on appeal are obnoxious to the objections made by Mr. Eipley, and his motion is granted.
The papers submitted on each order should be separated. My opinion should be inserted. The opinion of judge Lawrence was never read to me, nor submitted to me; but if it had been, it would not have affected my decision. This observation is not intended to apply any want of respect for judge Lawrence, or for his opinions, but is made because that decision has no bearing on the question involved in this proceeding. The indorsement of Dart at the adjournment should appear.